Citation Nr: 0531812	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  00-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from December 1966 to December 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision.  

In a March 2004 statement, the veteran sought a rating in 
excess 10 percent for a right hand disability.  In a July 
2005 memorandum, the veteran's representative appeared to 
raise a claim for a compensable rating for a right knee 
powder burn disability.  These matters have not been 
developed or certified for appeal and are not inextricably 
intertwined with the issue now before the Board.  Therefore, 
they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has received the 
required notice.  

2.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
various symptoms; he has not displayed gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, an inability to maintain minimal personal 
hygiene, disorientation to time or place, or memory loss.


CONCLUSION OF LAW

The criteria for a 70 percent, and no greater, rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for an increased rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 70 percent rating is warranted for PTSD in this case.  This 
requires the following: occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affected the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

At an April 2000 VA examination, the veteran stated that he 
did not care about dealing with too many people.  He 
indicated that he would have vivid nightmares two to three 
times a night for four days (then would have no nightmares 
for a while).  The nightmares apparently focused on having 
been wounded while alone.  He reported that he would awaken 
feeling scared to death and that he was unable to go back to 
sleep for awhile.  He also reported intrusive thoughts about 
the war and that he would sometimes become startled by 
noises, quick movements, and dark shadows.  He noted that he 
would be quite edgy when tired, that he did not stay in 
crowds for long, and that he did not go to restaurants.  He 
stated that he would watch war movies and that they did not 
seem real.  At this examination, his eye contact was quite 
limited and he was quite anxious.  The predominant mood was 
one of anxiety and his affect was appropriate to content.  

An October 2002 treatment entry noted that a VA physician was 
informed that the veteran was going to be committed probably 
in a local hospital for "strange behaviors."  A subsequent 
October 2002 entry noted that the veteran had a forty-five 
day court order for treatment.  It was also noted that the 
veteran's voluntary admission could not be accepted because 
he did not want to be in the hospital for an extended period 
of time in order to be home with his mother and due to the 
fact that he felt he was being coerced into a voluntary 
admission.  No diagnoses were provided at that time.  

At an April 2005 VA examination, he indicated that his mother 
had died two years earlier and that his girlfriend had 
committed suicide the previous year.  He stated that he had 
to vacate the property where he was currently living.  He 
continued to report frequent nightmares about things that 
apparently happened in Vietnam and Africa, and said that he 
had fought in four wars.  He apparently would awaken from his 
dreams and feel frightened.  He also stated that he thought 
about his military experiences every day.  He indicated that 
he startled easily, avoided crowds, and did not go to 
restaurants or large stores.  If he had to get something, he 
apparently would go out early in the morning.  He noted that 
he watched the news and occasionally became nauseated while 
watching a war movie.  At this examination, the veteran 
continued to make minimal eye contact and occasionally 
displayed significant tangentiality and circumstantiality.  
Some dysphoria was also noted.  While he was generally 
oriented in all spheres, he did not know the exact date.  

Viewing all the evidence, the Board finds a reasonable basis 
for finding that the veteran's PTSD is productive of 
occupational and social impairment with deficiencies in work, 
family relations, judgment, thinking, and mood, due to 
various symptoms, thus supporting a 70 percent rating under 
Diagnostic Code 9411.

A 100 percent rating is not warranted, however.  This 
requires total occupational and social impairment, due to 
such symptoms as: impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

During his April 2000 VA examination, the veteran conversed 
readily and was fully cooperative.  His thought processes and 
associations were logical and tight, and there was no 
loosening of associations, confusion, or delusional material.  
He did not complain of hallucinations.  No gross impairment 
of memory was observed and he was oriented in all spheres.  
Insight and judgment were adequate and he denied suicidal or 
homicidal ideation.  

At his April 2005 examination, he confirmed that he did not 
receive any mental health treatment and that he was not 
taking any psychotropic medications.  He was fully 
cooperative, speech rate and rhythm were within normal 
limits, thought processes and associations were logical and 
tight, and there was no loosening of associations.  Although 
he did not know the exact date, he was generally oriented in 
all spheres and his memory was grossly intact.  He did not 
report hallucinations and no delusional material was noted.  
Insight and judgement were adequate, and he again denied 
suicidal or homicidal ideation.  While he reported some 
isolation, the examiner found no gross impairment in the 
veteran's social functioning.  

The Board cannot conclude based on this psychiatric 
symptomatology that the veteran's PTSD alone produces the 
total occupational and social impairment required for a 100 
percent rating.  The Board acknowledges that a global 
assessment of functioning (GAF) score of 47 was assigned 
following the April 2005 VA examination.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  

However, the veteran has reported (at both VA examinations in 
fact) that he worked as a gunsmith when he was able to and 
that physical ailments (including arthritis) precluded him 
from working readily.  He said (at his April 2000 
examination) that he occasionally visited with neighbors and 
(at his April 2005 examination) that friends occasionally 
came by to see him.  He apparently maintained a relationship 
with his mother before her death (as indicated in the April 
2000 VA examination report and the latter October 2002 
treatment entry).  The April 2005 examiner also commented 
that he did not see specific PTSD symptoms that would 
preclude all employment.  Additionally, the April 2000 VA 
psychiatric examination report indicated a GAF score of 52, 
which suggests only moderate symptoms (e.g., a flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV.

Finally, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

Because the preponderance of the evidence fails to indicate 
that the veteran has had gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, an inability to maintain minimal personal 
hygiene, disorientation to time or place, or memory loss, a 
70 percent rating - and no greater - is warranted for PTSD.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App.  49 
(1990).  

II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO provided the veteran VCAA notice by an October 2004 
letter, which clearly advised him of the first, second, 
third, and fourth elements required by Pelegrini II.  

Although VCAA notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  The RO sent him 
VCAA notice in October 2004 and readjudicated his claim in an 
March 2005 supplemental statement of the case.  VA has also 
provided him every opportunity to submit evidence, argue for 
his claim, and respond to VA notices.  

Numerous VA outpatient records are in the file, as are the 
reports of the VA examinations conducted in April 2000 and 
April 2005.  The veteran has not indicated that there are any 
outstanding records pertaining to his claim.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  
 

ORDER

A rating of 70 percent, and no greater, for PTSD is granted.  



______________________________________________
	D. A. SAADAT
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


